 352DECISIONSOF NATIONALLABOR RELATIONS BOARDJohnson's Industrial Caterers,Inc.andSales Drivers,Sales and Service Local 176, affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 9-CA-6365June 9, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn February 23, 1972, Trial Examiner Henry L.Jalette issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel:The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, except as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent Johnson's Industrial Caterers, Inc.,Dayton, Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order, as herein modified.1.Delete in paragraph 1(d) the words "In any likeor related manner" and substitute the words "In anyother manner."2.Substitute the attached notice for the TrialExaminer's notice.1We find nomerit in the Respondent's exceptions,including thecontentionthat its abrupt change in the workingconditions of its driverswas motivatedsolelyby economicconsiderations and,itscontentionsconcerningthe remedy The only exceptions filed by the General Counselhave to do with remedy At fn 8 of hisDecision, the Trial Examiner statedthathis recommendation as to remedyaccorded with the GeneralCounsel'srequestWenote,however, thatin his briefto the TrialExaminer theGeneral Counselasked notonly for a remedy whereby the Union wouldhave an opportunityto determine a course ofaction whichwould reflect thewishes ofthe bargainingunit employeesbut also fora make-whole order"for any lossofwages of fringe benefitssuffered as a result of theunilateral changes illegally institutedby theRespondent"As to thisrequest,we agree with the Trial Examinerthat the employeesshould bemade wholefor any lossessufferedby reasonof the changesonly if theyexpress desire for restoration of their earlieremploymentstatusHowever,we find merit in the GeneralCounsel's contentionthat a broad order isappropriatewhen the factssupport bothan 8(a)(3) violationand an 8(a)(5)violationin the institutionof unilateralchangesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain, upon request, with SalesDrivers, Sales and Service Local 176, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of all ouremployees in the bargaining unit defined belowwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargainingunit is:All route drivers, checkers, and orderfillers at our Dayton operation, but exclud-ing all office clerical employees, professionalemployees, guards and supervisors as de-fined in the Act.WE WILL NOT make changes in the wages andother conditions of employment of our employeesin the appropriate unit above without consultingand negotiating with Sales Drivers, Sales andService Local 176, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America.WE WILL, if requested by Sales Drivers, Salesand Service Local 176, affiliated with Internation-alBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, revoke thechanges in wages and working conditions institut-ed by us on July 9, 1971, affecting employees inthe appropriate unit and restore the wages andworking conditions in effect prior thereto, andmake employees whole for any losses they mayhave suffered by reason of the changes institutedon July 9, 1971.WE WILL NOT make changes in the wages andother conditions of employment of our employeesbecause you have selected a labor organization asyour exclusive representative for purposes ofcollective bargaining and to avoid fulfilling ourobligation to bargain with your representative.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist SalesDrivers, Sales and Service Local 176,affiliatedwith InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization,to bargain collectively through representatives of197 NLRB No. 60 JOHNSON'S INDUSTRIAL CATERERS, INC.353their own choosing, to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.You are free to become and remain members ofSales Drivers, Sales and Service Local 176, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, orany other labor organization.JOHNSON'S INDUSTRIALCATERERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,550Main Street, Federal OfficeBuilding,Room 2407, Cincinnati, Ohio 45202,Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L.JALETTE,TrialExaminer: This case presentsquestions of whether Respondent violated Section 8(a)(1),(3),and(5)of theAct bybargaining in bad faith,unilaterallychanging conditions of employment, anddealingdirectlywith employees,and whether it violatedSection 8(a) (3) and(1)when its unilateral changes causedtwo employees to quit. The charge was filed by the Unionon July 7,1971,1 and was amendedon July19. Pursuantthereto, complaint issued on August 26. On November 3, ahearing was held in Dayton, Ohio.Uponconsideration of the entire record, including myobservation of the witnesses and the beefs filed by GeneralCounsel,the charging party, and Respondent,Imake thefollowing:FINDINGS OF FACT1.THE FACTSRespondent is an Ohio corporation engaged in foodservicedeliveryand sale from vending trucks, withfacilities inDayton, Columbus, and Newark, Ohio.2 TheDayton, Ohio, facility is the only facility involved in thisproceeding.On March 2, the Union was certified asbargaining representative of Respondent's employees atthe Dayton facility in the following unit: All route drivers,checkers, and order fillers employed by the Employer at itsDayton, Ohio, operation, but excluding all office clericalemployees, professional employees, guards, and supervi-sors as defined in the Act.On or about March 18, the parties commenced bargain-ing and held between 10 to 15 meetings during the periodfrom March 18 to July 12. Throughout the negotiations,theUnion was represented by Business RepresentativeDick Loy and employees Larry Sprout and Betty Stanfill.Respondent was represented by its vice president, RobertJohnson, and an individual named Galbraith.The testimony of all the witnesses was rather generalabout their discussions at all the meetings. The meeting ofMarch 18 was described as informal with the Union statingitwould submit written proposals at the next meeting. Thenext meetingwas on March 25 and the Union submitted astandard form of contract and explained to Respondentthe meaning of its provisions.The next meeting was on April 8 and at this meeting theUnion submitted a contract proposal, using provisionsculled from the standard form it had presented on March25.The proposal contained no provisions on wages. Thepartieswent through the proposal without reachingagreement on any provisions. Johnson told the Union hewanted his attorney to check the proposals.At the next meeting on April 12, the Union submitted itseconomic demands covering matters such as wages,holidays, vacations, and a guaranteed wage. The Respon-dent stated it would have to cost-out the proposal, becauseithad no idea then of the impact on its operations.There were two othermeetingsin April, but all that therecord discloses as having been discussed were the term ofthe contract and an absentee problem.At a meeting in early May, Johnson advised the Unionthat he was considering a change in method of operationsand was going on a trip to check on the operations of othermobile caterers, one in California, another in St. Louis.There were other meetings in May, but the record doesnot indicate what was discussed. Respondent tentativelyagreed to some of the Union's proposals, but it did notsubmit any counterproposals. According to Loy, Johnsonspoke in generalities about changing his method ofoperation and said he would submit a proposal when hisideas had jelled. He was to have proposals to submit afterhis trip.During May, Johnson asked drivers Stanfill and Sproutto keep a record of the supplies they used for a period of 30days to see what would happen if they were operatingunder a difference between the wholesale and retail price.Stanfill and Sprout did as they were requested, but, exceptfor asking them about gasoline usage, Johnson never askedto see the results of their recordkeeping.The parties had a meeting in June after Johnson's returnfrom his trip. Johnson told the Union he was going tocomputerize his pricing situation and had ordered acomputer. He provided the Union, at Loy's request, with acopy of a lease agreement he had obtained from Nick'sCatering Service, Inc., in St. Louis. At some point, theIUnless otherwise indicated, all dates appearing hereinafter refer toandI find, that Respondent meets the Board's $500,000 retailand $50,0001971directinflowstandards for theassertion of junsdiction8Commerceisnot in issue.The complaintalleges, the answer admits, 354DECISIONSOF NATIONALLABOR RELATIONS BOARDrecord is not clear as to the date, but before July 9, Loyand Johnson discussed Nick's lease agreement. Loy askedJohnson whether Nick's operators were employees orindependent contractors. Either in this conversation, oranother on the same subject, Loy indicated that the Unionwould insist on negotiating about any changes.A week or so before July 9, Johnson told Stanfill andSprout, the employee representatives on the Union'sbargaining committee, that they would have to tell Loythat it would be another 6 weeks before he could give himany facts and figures on the new system, because it wouldbe 6 weeks before he got the computer. Stanfill and Sproutasked him if they couldn't discuss the language part of thecontract and get that settled and discuss economics later.Johnson refusedAbout July 6, Loy called Johnson to tell him of a rumorhe had heard of the possibility of a work stoppage by theemployees because of a fear they were about to be chargedwith shortages. Loy also told him of the unfair laborpractice charge being filed accusing Respondent of arefusal to bargain. (The charge, dated July 6, was filed onJuly 7.) A meeting was scheduled for July 8, but it wascanceled because Johnson couldn't make it and resched-uled for July 9. It never took place, but the record doesnot indicate why.Prior to July 9, the working conditions of the routedrivers were as follows: Respondent provided the canteen-type trucks, including gasoline, the products to be sold(except for cigars) and all supplies (cups, spoons, towels,condiments, etc.).The workweek was from Mondaythrough Friday and the drivers reported to the plant toload their trucks about 2:30 a in., and returned from theirrounds about 2.30 p.m. They were paid on a commissionbasis, receiving a 20 percent commission on food itemssold, 10 percent on milk, and 4.5 percent on cigarettes.They received credit for returns. They were required towear uri.,orms and Respondent paid one half the cost.On July 9, about 3 p.m., Johnson called a meeting ofemployees. He told them he had heard of the possibility ofa strike, that he didn't want to scare them, but he wasinstituting a new system effective Monday, July 12, underwhich the drivers would be independent drivers. He thenexplained the changes that were being made. He told themthat they would buy the merchandise from Respondent ata wholesale price and sell it at a retail price. They wouldbuy food items, including milk, at a 36 percent discount,and would pay for their supplies according to a puce listRespondent would prepare. They would pay a truck rentalcharge of 10 percent of gross sales. Returns would nolonger be accepted for credit.Questions were asked about insurance, vacations, andholidays, and Johnson told the drivers he did not knowwhat would be done about insurance (for which employeeswere then charged a nominal premium), but coveragewould be continued in effect until he did know.3 Vacationsand holidays would be discontinued. (Johnson disputedsaying this, but it is clear from his testimony that this is3Whether achange ininsurance was ever madeis in some doubtAccording to Sprout, about October,an insurance representativespoke tothe employees and told them that since they werein businessfor themselves,they would have to carry their own insurance Thismeant thatcoveragewhat was in fact done and Johnson's denial that thesebenefitswere discontinued is a rationalization resultingfrom his assurances to the employees that they would makemoremoney under the new system and this would'substitute for the loss of vacation and holiday benefits.)Uniforms would still be required but employees wouldbear the full cost. (It isnot clear whether employees weresoadvised on July 9, but Sprout testified, withoutcontradiction, that he has been so advised by a supervisorsince July 9.)Johnson said that he did not know how much a driverwould be charged when he was absent, whether it would bea flat rate or a commission rate. (Later, the rate was fixedby Respondent at $30 a day.)Johnson indicated that the change would be for a trialperiod of 30, 60, or 90 days, and he assured the drivers thatduring that period he would be able to show them theywould make more money under the new system. He toldthe drivers he would guarantee their normal salary duringthe test period.The employees were instructed. to report to work onSaturday to inventory their trucks. On Friday evening, theemployees had a union meeting in which they debatedcalling a strike. Loy advised them not to strike, but toinventory their trucks on Saturday as instructed and towait to see what was going to happen. Monday morningthe drivers reported to work and started their rounds withthe new inventory.On Monday afternoon, Loy met with Johnson to discussthe changesthe status of the drivers. He askedJohnson to r;.. to the old system and to negotiate fromthat point. Johnson refused. He said he had to make thechange because of an absentee problem and he thought thechange was economically sound. He said if the change didnot work he would close down the Dayton business.When Johnson announced the new system on Friday, hetold the drivers that at the end of each day they wouldmake a deposit (varying in amount depending on theroute) in Respondent's account as part payment for thesale items they had purchased and he explained that thefollowing day each driver would settle up by paying theremainder of his bill. This procedure would be repeatedeach day. There was a misunderstanding about this and itappears no deposits were made Monday afternoon. OnTuesday, after servicing their routes, the drivers discoveredthat bills for Monday's purchases were not ready and theycould not settle up. Moreover, they were required to makedeposits for both Monday's and Tuesday's purchases. (Inthe case of Stanfill, she had to make two $100 deposits.) Onreporting to the plant on Wednesday, the drivers refused toload their trucks until they were given bills for their saleson Monday.Betty Stanfill received a bill for $190.26 for Monday. Hertotal receipts for that day were $213 and some cents.Stanfillowed an additional $96 for supplies in herinventory, part of which she had used and she felt the billcould not be right. She spoke to Johnson about it and hewhich hadcost the employees75 centsper week would cost themover $11per month Johnson testified not only that insurance has been continued,but even morethatRespondentnow pays the 75 cents per week Any doubtabout the matter canbe resolvedin the compliance stage JOHNSON'S INDUSTRIAL CATERERS, INC.told her to load her truck and to start out on her route, thathe would straighten the matter out later. Stanfill told himshe couldn't afford to run the route under those circum-stances and she quit. Under essentially similar circum-stances, Karen Holloway also quit.4II.ANALYSIS AND CONCLUSIONSA.The Refusal To BargainThe alleged refusal to bargain has three parts: (1) Thechanges in method of operation are alleged to have beenundertaken unilaterally and are consequently alleged to beunlawful; (2) the discussion of the changes with theemployees on July 9 is alleged to have constituted directdealing with employees in derogation of the Union's statusas exclusive representative of the employees; and (3) theRespondent's conduct during the course of negotiations isalleged to evidence bad faith and a purpose on the part ofRespondent to avoid entering into a collective-bargainingagreement.1.The unilateral changes in method of operationsissue 5The facts recited above are essentially undisputed. TheUnion admits, as Respondent contends, that during thenegotiations inMay, Johnson advised it that it wasconsideringchanging itsmethod of operations, andJohnson even gave Union Agent Loy a copy of a leaseagreement used by Nick's Catering Service, Inc., of St.Louis for its route drivers. But, beyond telling the Unionthat it was considering a change and was investigatingother operations and that a computer had been ordered,Respondent did not notify the Union, nor consult with it,about any of the changes announced on July 9.It is undisputed that at no time during the negotiationsdid the parties ever discuss economicissues.Yet, Respon-dent's changes in method of operations really involvedeconomic matters only, such as rate of commission, cost ofsupplies to the driver, cost of truck rental, and the like. Inaddition, the changes in method of operations involvedsuchmandatory subjects of bargaining as insurance,vacation, and holidays. None of these subjects had beendiscussed in negotiations. But if the issue of the unilateralnature of Respondent's conduct were in doubt, the doubtwould be eliminated by Johnson's admission that when hementioned to the Union the possibility of a change in themethod of operation,BusinessRepresentative Loy toldhim any change in working conditions would have to benegotiated.Despite this, Johnson never mentioned thechanges to Loy thereafter and instituted them on July 9.Such unilateral conduct clearly violated Section 8(a)(5) ofthe Act.N.L.R.B. v. Katz,369 U.S. 736 (1962).Respondent makes other contentions in defense of itsconduct, which are so clearly lacking in merit that, withone exception, they do not warrant discussion. Theexception is the contention that Respondent has been and4Two otherdrivers also quit who, like Stanfill and Holloway, werealleged to have been constructively discharged At the hearing, GeneralCounsel moved to dismiss the complaint as to those other two drivers Igranted the motion355is stillwilling to discuss with the Union the effects of thechange. As I understand Respondent,it iscontending thatitsdecision to change method of operation was not amandatory subject of bargaining and that it was onlyobligated to bargain about the effects of its decision. Insupport of this position, Respondent citesN.L.R.B. v.Adams Dairy, Inc.,350 F.2d 108 (C.A. 8), cert. denied 382U.S. 1011, andGeneral Motors Corp.,191NLRB No. 149.InAdams Dairy,the Court held that an employer is notrequired to bargain about a decision to terminate a phaseof its business and that a decision to convert from a systemof distribution by employees to distribution by independ-ent contractors was a basic operational change which wasthe equivalent of a decision to closeout part of its business.InGeneral Motors,using the same rationale as used by theCourt inAdams Dairy,the Board held that the decision tosell a dealership was not a mandatory subject of bargain-ing.These decisions are significant, but Respondent has notarticulated how they are applicable to this case. Theirapplicability is evident, if Respondent were contendingthat it terminated its distribution of canteen foods atDayton and changed to a system of sales by independentcontractors. But Respondent asserts in its brief that "Thequestion of whether the changed operation resulted in anindependent contractor relationship with the drivers is notan issue in this case." If such were the case,Adams DairyandGeneral Motorswould be inapplicable. As can be seenfrom the foregoing, there is an ambivalent quality aboutRespondent's position.Whatever arguments Respondentmay now make, however, it appears to me the status of thedrivers is an issue that cannot be avoided, and while thereissome doubt in my mind whether the court's view inAdams Dairyaccords with the view of the Board, by whosedecisions I am bound(GeneralMotorssuggests that theBoard may give hospitable reception to the court's view inthe future), I will assume,arguendo,that an employer is notrequired to bargain about a decision to change from anemployee distribution system to a system of distribution byindependent contractors. The question is were Respon-dent's drivers converted from employees to independentcontractors.In determining the status of persons alleged to beindependent contractors, the Board normally applies the"right to control" test. If the company retains the right tocontrol not only the result to be achieved, but also themanner and means of achieving it, the relationship is anemployer-employee relationship. , The i evidence that ^ Re-spondent retained ; the right to control the manner andmeansofsellingcanteen foods is overwhelming.No written contracts were entered into; the arrangementwas oral and terminable at will. (SeeBorden, Inc.,192NLRB No. 7). The trucks continued to be the property ofRespondent and drivers were charged a truck rental feeunilaterally determined by Respondent. As to the fooditems sold, Respondent fixed both the wholesale and retailprices.Respondent also fixed the prices of supplies.SThechanges are also alleged to have been motivatedby antiunionconsiderations in violation of Sec.8(a)(3), and this aspect of thechanges willalso be treated under this heading. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDSupplies(except gasoline)and the items for sale(exceptcigars) had to be purchased from Respondent. As to theroutes, they continued to be the property of Respondent.Respondent kept a record of the customers of each routeand drivers were required to report any new customers.Respondent retained the right to take customers from oneroute and assign it to another and the right to determinewho would be assigned to any particular route. If a routebecame available, drivers could bid on it on the basis ofseniority.Drivers could not drop a customer or change anycustomer stops without approval by Respondent. Thedrivers were required to wear uniforms and their hours ofwork were the same as before the change and could not bevaned because of the closing hours of the stockroom. Ifdesirous of a day off, or if they were to be absent, drivershad to consult a supervisor. When absent, Respondentprovided a driver and charged the regular driver $30 foreach day. The drivers could not hire their own replace-ments nor could they use helpers without Respondent'sapproval.It seems supererogatory to discuss any additional detailsabout the status of the drivers after July 9. It is abundantlyclear thattheypossess none of the indicia of independentcontractors. InDan Dee West Virginia Corp.,180 NLRB534, more significant changes in the working conditions ofroute salesmen were deemed insufficient to qualify them asindependent contractors. Actually, Respondent did notmake a change in its method of operations. ". . .there was[no] change in the capital structure of [Respondent] whichresulted in a partial liquidation and a recoup of capitalinvestment."Adams Dairy, supra,at 111. Rather, the onlychange was in the method of computing the earnings of thedrivers. This change was hardly basic, nor did it change theemployee status of the drivers.As Respondent's drivers continued to be employees, andas Respondent's changes related to their wages and otherterms and conditions of employment, it was required tobargain with the Union before putting any of the changesinto effect.As indicated above, this was an obligation itfailed to fulfill._Up to this point, I have adverted to Respondent'sassertion that its changes in method of operation waseconomically motivated without deciding whether or not itwas in fact so. In my judgment,the evidence is substantialthat the change in method of operations was motivated bya desire to avoid bargaining with the Union. Respondenthad three facilities, the Dayton facility involved herein,and facilities in Newark and Columbus, Ohio. The Newarkand Columbus facilities are not unionized.No changeswere made in the method of operation there. Johnsontestified that the reason for this was that the changes wereexperimental and the employee complement at Newarkwas too small and at Columbus too large to select either ofthose two locations to test the workability of the changes. Ido not credit his explanation. According to him, the ideafor this change dated back more than 2 years before theadvent of the Union and at that time he had investigatedthe matter to the extent of making a trip to St. Louis and toCalifornia.However, only after the Union was certifiedwas the idea brought to fruition. For 2 years, it rested inlimbo. Nothing was being done to pursue the idea further.After the Union was certified,the decision was made and acomputer was ordered.But although this occurred in May,all that the Union was told was that a computer had beenordered.Moreover,the fact that a computer had beenordered didnot necessarilymean thattheworkingconditions of the employees had to be changed. Nothingwas said to Loy about that. On July 6, only 3 days beforethe changes were announced to the employees,Loy spoketo Johnson about rumors of a strike and the filing of acharge and Johnson gave no intimation of the pendingchange.Three days later,he announced the changes to theemployees.In my judgment,these circumstances,consid-ered with Respondent's inaction during a period of 2 yearswhen it was allegedly investigating the possibility of achange,compel a finding that the changes in workingconditionswere instituted because the employees hadselected the Union as their representative for purposes ofcollectivebargaining and in order to avoid fulfillingRespondent's obligation to bargain with it. The changeswere therefore not only violative of Section 8(a)(5), butalso Section 8(a)(3).2.The direct dealing with employeesThe unilateral changes announced on July 9, which Ihave found violative of Section 8(a)(5) becausethey wereinstitutedwithout notice to or consultation with themajority representative,are also alleged, by amendment tothe complaint at the hearing, to be violative of Section8(a)(5) on the ground that when Respondent met with theemployees on July 9 and announced the changes in methodofoperations,and when thereafter it discussed withemployees problems that arose under the new system, itwas engaged in direct dealing with the employees inderogation of the status of the Union as majorityrepresentative.Of course,the unilateral conduct derogatedfrom the Union's status as majority representative andlittle is added either to the remedy in this caseor the bodyof law on the subject to find a violation on the theory ofdirect dealing.In my judgment,the conduct of Respondentdid not constitute direct dealing with employees in thesense in which the term is normally used.Respondent wasnot making offers to employees seeking acceptances, norwas it seeking to induce employees to repudiatethe Union.While the effect of its unilateral change in workingconditions was to undermine the Union,I cannot see howthe implementation and announcement of what was clearlyapredetermined course of action constituted directdealing.Huttig Sash and Door Company, Incorporatet154NLRB811, 817. CompareDan DeeWest Virginia Corp.,supra,at 539.3.Bad-faith bargainingAs indicated earlier, Respondentland the Union met 12to 15 times.As a result of these meetings,certain contractproposals of the Union were tentatively agreed upon. TheUnion submitted a wage proposal,but it was neverdiscussed.Respondent never made a counterproposal.Johnson had promised to do so upon return from his tripto investigate lease arrangements of other food distribu-tors, but he never did so. Instead,he unilaterally changed JOHNSON'S INDUSTRIAL CATERERS, INC.working conditions with the obvious intention of destroy-ing the unit in which certification had issued. Moreover, atthevery time he was meeting with the Union innegotiations,he had a written counterproposal in hispossession, which he did not produce and submit to theUnion until September. (Significantly, the complaintherein had issued on August 26, charging Respondent witha failure to bargain in good faith.) That counterproposalreflected the tentative agreement reached on several issues,made specific counterproposals on matters such as man-agement rights, seniority, leave of absence, and grievanceand arbitration provisions, but was silent on all economicissues, including wages, holidays, vacations, and uniforms,despite the fact the Union had submitted a proposal onthose issues and despite the fact Respondent as far back asJuly 9 had adopted new commission rates, instituted truckrental charges, abolished vacations and holidays, andrequired employees to pay for their uniforms. In myjudgement, such conduct clearly reflects that Respondenthad no intention of negotiating a collective-bargainingagreement. InN L.R B. v. Katz, supra,the Supreme Courtindicated that unilateral action ". . . will often disclose anunwillingness to agree with the union." In this case, theunilateral conduct was intended to destroy the bargainingunit,and when the unilateral action is considered withRespondent's inertia at the bargaining table, including thebelated submission of a somewhat meaningless counterpro-posal, it is clear that, from the inception of bargaining,Respondent was engaged in bargaining in bad faith andwith no intention to enter into a collective-bargainingagreement.B.The Constructive Dischargeof BettyStanfill andKaren HollowayAs noted earlier, both Betty Stanfill and Karen Hollo-way quit their employment on July 14 rather than workunder the new system. General Counsel and the Unioncontend that they were constructively discharged. I havecarefully considered the cases cited by the Union insupport of this contention and I consider them factuallydistinguishable. In the first place, the changes did notimpose onerous working conditions on the employees. Thehours of work, the routes, everything, continued un-changed.Moreover, although the changes appear to havebeen an abortive attempt at creating independent contrac-tors, the drivers were not required to assume any financialobligations.Secondly, to the extent that their earnings were affected,the drivers suffered no substantial reduction in earnings.This is evident from the testimony of Larry Sprout. True,at first blush, it appeared to Stanfill and Holloway thatthey would suffer substantial reductions under the newsystem. However, it is undisputed they were assured thatthematter would be straightened out and I find their6The purpose of this remedyis to insurethat the employees in theappropriateunitwill be accorded the services of their selectedbargainingagent for the period provided by law SeeMar-Jac Poultry Company, Inc,136 NLRB 785,Commerce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F 2d 600 (C A 5), cert.denied379 US 817,BurnettConstruction Company,149 NLRB 1419,1421, enfd350 F 2d 57 (C.A 10),Waycross Sportswear, Inc,166NLRB 101, enfd 403 F.2d 832 (CA. 5)357reasons for not believing the assurances unconvincing.Moreover, on July 9, Johnson had guaranteed the driversthey would not receive less under the new system than theydid under the old. Significantly, all but four of the driverscontinued to operate their routes. Under these circum-stances, I conclude that Stanfill and Holloway were notjustified in quitting and were not constructively discharged.Accordingly, I shall recommend dismissal of the allega-tions of the complaint relating to them.III.THEEFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(I), (3), and (5)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As to Respondent's refusal to bargain in good faith, Ishall recommend that Respondent be ordered to bargainwith the Union in the appropriate unit for which it wascertified.As the evidence shows that such refusal tobargain in good faith existed at the inception of negotia-tions, I shall recommend that the normal certification yearbe extended for a period of 1 year from the date whenRespondent begins to bargain in good faith with the Unionas the recognized representative of the employees in theappropriate unit .6As to the unlawful changes in working conditions, it iscustomary in circumstances such as are here presentedwhere the employer's unilateral conduct has not beenmotivated by good faith, nor occasioned by compellingbusiness considerations, to order the Respondent to revokethe changes and to restore the conditions in existence priorthereto.? However, as it cannot be predicted with certaintywhether the employees desire such revocation, I shallrecommend that restoration be conditioned upon theaffirmative desire of the affected employees for such, asexpressed through their collective-bargaining representa-tives.8 I shall further recommend that Respondent makeavailable to the Union, upon request, all records necessaryand relevant to decide whether it desires restoration of theworking conditions in effect prior to July 9.Since I have found that Respondent was discriminatorilymotivated within the meaning of Section 8(a)(3) of the Actinmaking changes in working conditions on July 9 andrGreatWestern BroadcastingCorporation d/b/a KXTV,139NLRB 93,96.9 This recommendation accords with the General Counsel's request.Although theUnion has requested an order restoring thestatus quo ante, Ido notunderstand it to be opposed to a conditional order such as I amrecommending above.1 358DECISIONS OF NATIONALLABOR RELATIONS BOARDthat such changes were also violative of Section 8(a)(5) ofthe Act by reason of Respondent's failure to bargain withtheUnion with respect thereto, I would normally recom-mend that all employees affected by the changes be madewhole for any losses they may have suffered by reason ofthe changes, whether arising from the pricing systemadopted or the elimination of fringe benefits such asinsurance, holidays, vacations, and uniforms. However, ifthe employees, acting through their collective-bargainingrepresentative, express the desire to retain the new systemin preference to restoration of the old, it appears to me thata make-whole remedy would be unnecessary and inappro-priate.Accordingly, I shall recommend that the employeesbe made whole for any losses suffered by reason of thechanges, only if the employees express the desire forrestoration as provided above. In such event, all losses tobe reimbursed shall be computed in accordance with theformula set forth in F.W.Woolworth Company,90 NLRB289, to which shall be added interest at the rate of 6percent per annum in accordance withIsisPlumbing JrHeating Co,138 NLRB 716.Finally,despiteRespondent's unlawful motivation inmaking changes, the essential ingredient of its unfair laborpractices has been its refusal to bargain for which I deem anarrow order appropriate.CONCLUSIONS OF LAW1.Johnson's Industrial Caterers, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Sales Drivers, Sales and Service Local 176, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.All route drivers, checkers, and order fillers em-ployed by Respondent at its Dayton, Ohio, operation, butexcluding all office clerical employees, professional em-ployees, guards, and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.Sales Drivers, Sales and Service Local 176, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America is theexclusive representative of the employees of Respondent inthe above-described unit within the meaning of Section9(a) of the Act.5.By changing the working conditions of its employeeswithout notice to and consultation with the Union certifiedas the exclusive representative of its employees in anappropriate unit and by negotiating in bad faith with nointention to enter into a collective-bargaining agreement,Respondent engaged in, and is engaging in, unfair laborpractices within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the Act.6.By changing the working conditions of its employeesbecause they selected the Union as their exclusiverepresentative for purposes of collective bargaining and inorder to avoid fulfilling its obligation to bargain with the9 In the event no exceptionsare filedas provided by Sec102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations, and recommendedOrderherein shall, asUnion, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Sections8(a)(3) and (1) and 2(6) and (7) of the Act.7.GeneralCounsel has failed to establish by apreponderance of evidence that Betty Stanfill and KarenHolloway were constructively discharged in violation ofSection 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 9ORDERRespondent, Johnson's IndustrialCaterers, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with Sales Drivers, Sales andService Local 176, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of itsemployees at Dayton, Ohio, in a unit of all route drivers,checkers, and order fillers, but excluding all office clericalemployees, professional employees, guards, and supervi-sors as defined in the Act.(b) Changing the working conditions of employees in theappropriate unit without consulting and negotiating withSales Drivers, Sales and Service Local 176, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.(c)Making changes in working conditions of itsemployees with a purpose of undermining the exclusiverepresentative of its employees and to avoid fulfilling itsobligation to bargain with such exclusive representative.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist theabove-named labor organization, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of theAct, or to refrain from any or all activities.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Upon request, bargain collectively with Sales Drivers,Sales and Service Local 176, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America as the exclusive representative ofallemployees in the unit described above and, if anunderstanding is reached, embody such understanding in asigned agreement.(b)Upon request, furnish the above-named labororganization all records necessary and relevant to decide'whether it desires restoration of the working conditions ineffect prior to July 9.(c)Revoke the unilateral changes instituted on July 9,1971, in the wages and other terms and conditions ofemployment of employees in the appropriate unit andrestore those wages and other terms and conditions ofprovided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and Order,and all objectionsthereto shall be deemed waived for all purposes. JOHNSON'S INDUSTRIAL CATERERS, INC.employment in effect prior thereto and make employeeswhole for any losses they may have suffered by reason ofthe unlawful changes, if Sales Drivers, Sales and ServiceLocal 176, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, the exclusive representative of these employees,so desires.(d)Preserve and upon request, make available to theBoard and its agents for examination and copying allrecords relevant and necessary to a determination of theamounts due employees under the terms of this recom-mended Order.(e)Post at its Dayton, Ohio, facility, copies of theattached noticemarked "Appendix." io Copies of saidnotice, on forms provided by the Regional Director for10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board "359Region 9, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply herewith.iiItisfurther recommended that the allegation ofparagraphs found not to have been sustained by apreponderance of the evidence be dismissed.11 In the event that this RecommendedOrderis adoptedby the Boardafter exceptions have been filed, this provision shall be modified to read"Notifythe Regional Director for Region 9, in writing,within 20 days fromthe dateof this Order,what steps the Respondent has takento complyherewith "